UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1944


FRANCISCO K. AVOKI,

                    Plaintiff - Appellant,

             and

PRISCA A. AVOKI, a/k/a Prisca Atambose Avoki; WILLIAM P. AVOKI, a/k/a
William Paul Avoki,

                    Plaintiffs,

             v.

CITY OF CHESTER, SC; HYGLOSS PAINT & BODY SHOP, INC.; CPL.
ROBERT MARTZ, Individually & Officially; MAYOR GEORGE CALDWELL,
Individually & Officially,

                    Defendants - Appellees,

             and

POLICE DEPARTMENT OF CHESTER, SC; PTL. TYLER COVINGTON,
Individually; DOES I-XXX; KENNETH MARSH; DEBORAH WATKINS; SANDI
WORTHY,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Sherri A. Lydon, District Judge. (0:19-cv-00324-SAL-PJG)


Submitted: July 19, 2021                                     Decided: August 11, 2021
Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francisco K. Avoki, Appellant Pro Se. David Allan DeMasters, DAVIDSON, WREN &
DEMASTERS, Columbia, South Carolina; John Grantland, MURPHY & GRANTLAND,
PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Francisco K. Avoki seeks to appeal the district court’s order adopting the magistrate

judge’s recommendations to (a) grant Defendant City of Chester’s Fed. R. Civ. P. 12(b)(6)

motion to dismiss George Caldwell as a defendant in Avoki’s underlying 42 U.S.C. § 1983

civil rights action; and (b) deny the Rule 12(b)(6) motion filed by Defendant Hy-Gloss

Paint & Body Shop, Inc. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order that Avoki seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny

Avoki’s motion to consolidate this case with the appeal pending in No. 20-2033, Avoki v.

City of Chester, S.C.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3